USCA11 Case: 20-10547        Date Filed: 02/09/2021    Page: 1 of 20



                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-10547
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:16-cv-03067-CEH-AAS



DARRELL ARCHER,

                                                                  Plaintiff - Appellant,

                                       versus

CITY OF WINTER HAVEN,
a Florida municipality, et al.,

                                                                           Defendants,

EDWARD CAMP,
CHARLES CARAWAY,
KRISTINE WOOD,
KANARA HARRIS,
WAL-MART STORES EAST, LP,

                                                               Defendants - Appellees.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (February 9, 2021)
          USCA11 Case: 20-10547        Date Filed: 02/09/2021   Page: 2 of 20



Before JORDAN, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:

      Darrell Archer purchased a television from a Winter Haven, Florida Wal-

Mart store during a Thanksgiving Day sale in 2015. When a Wal-Mart employee

asked to see Archer’s receipt as he was leaving with the unbagged television in his

shopping cart, Archer refused. Less than a minute later, police officers on site

attempted to intervene. Archer still refused to show his receipt. Several minutes

later, Archer left the store without his television.

      After Wal-Mart verified that Archer purchased the television, he was

informed that he could pick it up or receive a refund. Archer filed this lawsuit

instead. The district court granted Wal-Mart and its employees’ motion for

summary judgment on Archer’s claims for false imprisonment, conversion, and

negligent training. For the reasons explained below, we affirm.

                                  I.     Background

      A. Wal-Mart’s Receipt Checking Policy

      To protect its assets, Wal-Mart uses a receipt-checking policy that

establishes the procedures receipt-checking employees should take to verify

purchases as customers leave the store. As pertinent here, the policy instructs the

receipt-checking employee to “[s]elect customers for receipt checking when [they

have]. . . [l]arge unbagged high[-]value items” such as “all TVs[.]” If a customer


                                            2
          USCA11 Case: 20-10547      Date Filed: 02/09/2021    Page: 3 of 20



“refuses to produce a receipt,” the policy says the employees should “[p]olitely

offer to hold the merchandise until the customer can find their receipt.” If the

customer refuses this request, the employee should “allow them to leave,”

document the event, and notify management or the asset protection team

immediately. After this happens, the store will normally contact the police and

allow them to investigate any potential theft. Mark Gammon, Wal-Mart’s

corporate representative, explained that the part of the policy provision that allows

customers to leave after refusing to show their receipt is for the employee’s

protection and to avoid a “combative situation.”

      B. Archer Incident

      Archer was shopping at Wal-Mart on November 26, 2015, during a “major

sales event” that attracted a “magnitude of people.” Because of the sale, normal

operations at the Wal-Mart were changed. First, police were on site and ready to

respond to any situations. Second, Wal-Mart employees testified that the receipt

checking policy was “altered” that day. For example, the receipt-checking

employee was requiring receipts from everyone instead of just for the items

specially listed in the policy.

      After shopping in the crowded store, Archer purchased a large screen

television for $159.47 using the self-checkout line. Archer placed his receipt in his

pocket and headed towards the exit with the unbagged television in his shopping


                                          3
          USCA11 Case: 20-10547       Date Filed: 02/09/2021    Page: 4 of 20



cart. A Wal-Mart employee, Kanara Harris, asked Archer if he could see his

receipt. Archer refused and pushed his cart towards the exit. Video evidence

showed that Harris followed, stepped in front of the shopping cart, and placed his

hands on the cart. Archer attempted to maneuver around Harris and exit the store.

Archer, in his deposition, stated five times that he did not remember anything else

Harris said to him besides asking to see his receipt. Later in his deposition, Archer

said he could not “say with certainty,” but he “believed” that Harris told him he

could not leave without showing his receipt. Less than a minute after Harris

originally asked Archer for his receipt, Harris waved to someone, and a few

seconds later, Officer Webster arrived at the scene. Harris then left the scene and

returned to his duties.

      Within approximately the next two minutes, two other Wal-Mart employees

(Charles Caraway and Kristina Wood) and two other officers (Sergeant Nichols

and Sergeant Gaskin) arrived on the scene. Archer testified that during this time,

one of the officers told him he was not allowed to leave. But Sergeant Gaskin

testified that no one ever told Archer he was not free to leave. Caraway testified

that Archer was told “over and over again that [he] w[as] free to go.” Caraway

further testified that Archer “was free to leave at all times” but could not take the

television unless he “proved that [he] purchased it.” At one point during the

incident, Caraway placed his hands on Archer’s cart when Archer tried to leave the


                                           4
          USCA11 Case: 20-10547       Date Filed: 02/09/2021    Page: 5 of 20



store with the television, but Carraway never physically detained Archer, and

Archer testified that he did not believe Caraway ever told Archer he was not free to

leave the store. Wood testified that the officers told Archer he was free to leave at

any time, and she “was not stopping [Archer] from leaving, even with the

television set.”

      Sergeant Nichols testified that during this time Archer raised his voice,

pointed a finger at the officers and Wal-Mart employees, and was argumentative.

Archer testified that at one point, one of the officers told him that he could arrest

Archer for theft. But Caraway and Wood testified they never heard any of the

officers threaten to arrest Archer. Throughout the encounter, Archer continued to

refuse to provide his receipt.

      After approximately three minutes, Archer attempted to leave the store with

his television. Sergeant Gaskin removed the television from Archer’s shopping

cart and set it on the floor. Caraway requested that Archer be removed from the

property. Archer left the store without the television because he thought he would

be arrested if he did not leave. The video footage shows that approximately five

minutes elapsed from when Harris initially asked Archer for his receipt and when

Archer left the store. During that time Archer was never moved from the scene of

the incident, taken to another room, or arrested.




                                           5
              USCA11 Case: 20-10547           Date Filed: 02/09/2021       Page: 6 of 20



         After Archer left, Caraway stored the television in Wal-Mart’s asset

protection office. Wal-Mart employees later verified that Archer had purchased

the television. Days later, Archer went to the police department to discuss the

incident. Later, the police officer Archer spoke with about the incident called him

and informed him that he could pick up his television from the store or receive a

refund at Wal-Mart’s customer service desk. Archer does not recall ever

attempting to recover his television from Wal-Mart.

         C. Archer’s Claims

         Archer sued Wal-Mart, 1 three Wal-Mart employees (Harris, Caraway, and

Wood), and three Winter Haven police officers (Officer Webster, Sergeant Gaskin,

and Sergeant Nichols) for false imprisonment. He also sued those same four

employees and three officers for conversion. Archer also sued Wal-Mart and the

Winter Haven Wal-Mart store manager Edward Camp for negligent training of its

employees on implementing the receipt-checking policy. Archer later settled his

claims with the Winter Haven police officers.

         The district court granted summary judgment to Wal-Mart and its employees

on Archer’s claims for false imprisonment, conversion, and negligent training.

Archer appealed.



         1
             Archer sued Wal-Mart Stores East, LP; this opinion will refer to the entity as “Wal-
Mart.”
                                                   6
         USCA11 Case: 20-10547       Date Filed: 02/09/2021   Page: 7 of 20



                             II.     Standard of Review

      We review a grant of summary judgment de novo. Campbell v. Johnson,

586 F.3d 835, 840 (11th Cir. 2009). “Summary judgment is appropriate if the

record shows that there are no genuine issues of material fact and that the moving

party is entitled to judgment as a matter of law.” Teagan v. City of McDonough,

949 F.3d 670, 675 (11th Cir. 2020). As the non-moving party, Archer “is entitled

to have all evidence and reasonable factual inferences viewed in his favor.”

Campbell, 586 F.3d at 840.

                                   III.   Analysis

      Archer raises three issues on appeal. First, he argues that Wal-Mart

employees falsely imprisoned him as he tried to leave the store. Second, Archer

argues that Wal-Mart employees converted his property when they removed the

television set from his cart. And third, Archer argues that Camp—and by

extension Wal-Mart—negligently trained his employees because the employees

failed to follow the receipt-checking policy during the incident. Because Archer

cannot show a genuine issue of material fact that could support his claims under

Florida law, the district court properly granted summary judgment to the

defendants.




                                          7
          USCA11 Case: 20-10547        Date Filed: 02/09/2021    Page: 8 of 20



      A. False Imprisonment

      Under Florida law, “[f]alse imprisonment is the unlawful restraint of a

person against his will, the gist of which action is the unlawful detention of the

plaintiff and deprivation of his liberty.” Johnson v. Weiner, 19 So. 2d 699, 700

(Fla. 1944). To state a cause of action for false imprisonment, the plaintiff must

establish : “1) the unlawful detention and deprivation of liberty of a person

2) against that person’s will 3) without legal authority or ‘color of authority’ . . .

4) which is unreasonable and unwarranted under the circumstances.” Harder v.

Edwards, 174 So. 3d 524, 530 (Fla. 4th Dist. Ct. App. 2015) (quoting Montejo v.

Martin Mem’l Med. Ctr., Inc., 935 So. 2d 1266, 1268 (Fla. 4th Dist. Ct. App.

2006)).

      Florida’s shopkeeper’s statute protects a merchant from civil liability for

false imprisonment when the merchant has probable cause to believe that the

person detained has committed theft. Morris v. Albertson’s Inc., 705 F.2d 406, 409

(11th Cir. 1983). The statute provides in pertinent part:

      [A] merchant . . . who has probable cause to believe that a retail theft .
      . . has been committed by a person and . . . that the property can be
      recovered by taking the offender into custody may, for the purpose of
      attempting to effect such recovery or for prosecution, take the
      offender into custody and detain the offender in a reasonable manner
      for a reasonable length of time[.]

Fla. Stat. § 812.015(3)(a). The probable cause required to satisfy the statute “does

not reach the level of probable cause required to support a later prosecution.”
                                            8
           USCA11 Case: 20-10547           Date Filed: 02/09/2021       Page: 9 of 20



Weissman v. K-Mart Corp., 396 So. 2d 1164, 1167 (Fla. 3d Dist. Ct. App. 1981);

see also State v. Outten, 206 So. 2d 392, 397 (Fla. 1968) (“The facts constituting

probable cause [for an arrest] need not meet the standard of conclusiveness and

probability required of the circumstantial facts upon which conviction must be

based.”). The fact that the plaintiff was not actually guilty of shoplifting does not

affect the probable cause determination. See Rothstein v. Jackson’s of Coral

Gables, Inc., 133 So. 2d 331, 332 (Fla. 3d Dist. Ct. App. 1961).

       The district court found that no record evidence supported Archer’s claim

that Wood or Caraway actually detained Archer, though it did conclude that there

was a possible disputed issue of material fact as to whether employee Harris

detained Archer. But the court concluded that even if Harris did detain Archer, he

had probable cause to do so and, therefore, the detention was allowed under the

Florida shopkeeper’s statute. After careful review, we agree with the district court

that employees Wood and Caraway did not detain Archer. And Harris, if he

detained Archer, had probable cause to do so.

       Archer advances four theories concerning his false imprisonment claim.

First, Archer contends that the police officers detained him2 and Wal-Mart




       2
           Archer’s theory that the officers detained him is based on his disputed testimony that
one officer threatened to arrest him for theft and one officer told him he was not allowed to leave
the store.
                                                 9
         USCA11 Case: 20-10547       Date Filed: 02/09/2021    Page: 10 of 20



employees Wood, Caraway, and Harris are liable for indirectly detaining him

because they instructed the police officers to do so.

      “To be liable in an action for false imprisonment, one must have personally

and actively participated therein, directly or by indirect procurement.” Johnson, 19

So. 2d at 701. A citizen does not “indirectly procure” a detention simply by

providing information to law enforcement that leads to detention. Pokorny v. First

Federal Savings & Loan Ass’n of Largo, 382 So. 2d 678, 682 (Fla. 1980) (“If the

private citizen makes an honest, good faith mistake in reporting an incident, the

mere fact that his communication to an officer may have caused the victim’s arrest

does not make him liable when he did not in fact request any detention.”). In

Pokorny, the Florida Supreme Court held that “a private citizen may not be held

liable in tort where he neither actually detained another nor instigated the other’s

arrest by law enforcement officers.” 382 So. 2d at 682. To “instigate” an arrest,

the defendant must have taken an active role in encouraging or procuring the

wrongful arrest which “is the equivalent in words or conduct to ‘Officer, arrest that

man.’” Harder v. Edwards, 174 So. 3d 524, 530–31 (Fla. 4th Dist. Ct. App. 2015)

(quotation omitted). In Pokorny, the Supreme Court explained that:

      It is not enough for instigation that the actor has given information to
      the police about the commission of a crime, or has accused the other
      of committing it, so long as he leaves to the police the decision as to
      what shall be done about any arrest, without persuading or influencing
      them.


                                          10
           USCA11 Case: 20-10547          Date Filed: 02/09/2021       Page: 11 of 20



382 So. 2d at 682 (quoting Restatement (Second) of Torts, § 45A cmt. c).

       Even assuming that the police officers’ actions rose to the level of

“detention” required for Archer’s prima facie false imprisonment claim, 3 the Wal-

Mart employees did not “instigate” Archer’s detention. The officers were in full

uniform and acting in their official capacity for the city, not as Wal-Mart security

guards. Though Harris waved over the officers after Archer refused to show his

receipt, and Caraway told officers that Archer could not leave the store with the

television without showing his receipt, these actions left the ultimate discretion of

whether to detain Archer with the officers. In other words, the employee’s actions

did not amount to a statement like “Officer, arrest that man.” Harder, 174 So. 3d

at 531.

       Second, Archer contends that Caraway unlawfully detained him by telling

him he could leave the store with his television without showing his receipt.

Archer points us to no authority that withholding personal property of this nature

can constitute false imprisonment. In explaining confinement, the Florida

Supreme Court has instructed that “[a] person is not liable for false imprisonment

unless his act is done for the purpose of imposing a confinement, or with


       3
          Whether there was a detention at all is disputed. The entire incident lasted
approximately five minutes, and Archer left without ever being arrested or removed from the exit
of the store. Archer’s assertion that the officers detained him is based on his testimony that one
of the officers told him he was not free to go, and one officer threatened to arrest Archer for
shoplifting. We view these facts in the light most favorable to Archer, so we will assume that the
officers’ actions constituted detention.
                                               11
         USCA11 Case: 20-10547       Date Filed: 02/09/2021   Page: 12 of 20



knowledge that such confinement will, to a substantial certainty, result from it.”

Johnson, 19 So. 2d at 700 (quotation omitted). We are not persuaded that Caraway

knew “to a substantial certainty” that holding Archer’s television until he showed

his receipt would result in confinement. Caraway asked for Archer’s receipt to

ensure that he had purchased the television; Caraway did not ask for the receipt for

the purpose of imposing confinement. Thus, we reject Archer’s argument.

      It is true that some jurisdictions have concluded that withholding personal

property necessary to the person’s means of escape can constitute false

imprisonment. See, e.g., Helstrom v. N. Slope Borough, 797 P.2d 1192, 1199

(Alaska 1990) (holding that the deprivation of a plane ticket sufficiently confined a

person). But Helstrom is not analogous to Archer’s assertion that withholding his

television constituted false imprisonment. As Helstrom explained, the plane ticket

was the plaintiff’s “only reasonable means of departure[.]” Id. By contrast,

Archer had other reasonable means to depart the Wal-Mart store. Archer could

have left the store and escaped any confinement by either showing Caraway his

receipt or leaving the store without his television, which he eventually did.

Accordingly, Carraway’s statement to Archer did not constitute false

imprisonment.

      Third, Archer contends that Caraway directly physically detained him by

placing his hands on Archer’s shopping cart. This argument also fails. At one


                                          12
           USCA11 Case: 20-10547           Date Filed: 02/09/2021       Page: 13 of 20



point during the incident, Caraway placed his hands on Archer’s cart when Archer

tried to leave the store with the television. But Caraway never physically

prevented Archer from leaving. Archer testified that he did not believe Caraway

ever told Archer he was not free to leave the store. Further, Caraway was present

when Archer did in fact leave the store without his television. Thus, Caraway’s

action of placing his hands on Archer’s shopping cart did not rise to the level of

“unlawful restraint of a person against his will . . . and [the] deprivation of his

liberty.” Johnson, 19 So. 2d at 171.

       Fourth, and finally, Archer argues Harris falsely imprisoned him because

Harris told him he could not leave the store without showing his receipt. Archer,

in his deposition, said five times that he did not remember anything else Harris said

to him during the incident besides asking to see his receipt. But later in his

deposition, Archer said he could not “say with certainty,” but he “believed” that

Harris told him he could not leave without showing his receipt. 4 The district court

concluded that even if this created a disputed fact about whether Harris detained

Archer, Harris had probable cause to do so. We agree.




       4
           We agree with the district court that this statement could be read to mean that that
Archer could not leave the store with his television without showing his receipt (like Archer
testified Caraway later said). But because we make all inferences in Archer’s favor, we will
assume that Harris meant that Archer could not leave at all—even without the television—
without showing his receipt.
                                                13
         USCA11 Case: 20-10547        Date Filed: 02/09/2021   Page: 14 of 20



      Undisputed facts in the record demonstrate that Harris had probable cause to

believe that Archer was shoplifting. In the approximately 35 seconds Harris and

Archer interacted before the first officer arrived, Archer was exiting the store with

an unbagged television in his shopping cart, Harris asked to see his receipt for the

television, and Archer refused. Then Archer pushed his shopping cart towards the

exit, Harris followed, stepped in front of the shopping cart, and placed his hands on

the shopping cart. Archer continued to try to maneuver around Harris to exit the

store with the unbagged television.

      For those reasons, Harris had probable cause to detain Archer pursuant to

Fla. Stat. § 812.015(3)(a). Archer’s actions would lead a reasonable person to

conclude that Archer may have been trying to steal the television. Section

812.015(3)(a) also requires that the merchant’s detention be “in a reasonable

manner” and “for a reasonable length of time.” Harris’s “detention” of Archer

easily meets these requirements. To the extent Harris “detained” Archer, it lasted

for only 35 seconds until the police officers arrived on the scene. And Harris did

not touch Archer or remove him from the store exit area.

      Accordingly, Archer’s false imprisonment claims against Caraway, Wood,

and Harris fail.




                                          14
         USCA11 Case: 20-10547       Date Filed: 02/09/2021    Page: 15 of 20



      B. Conversion

      Next, Archer argues that Wal-Mart employees committed the tort of

conversion when they refused to allow Archer to remove the television from the

store. We disagree.

      Under Florida law, a conversion is “an unauthorized act which deprives

another of his property permanently or for an indefinite time.” Fogade v. ENB

Revocable Tr., 263 F.3d 1274, 1291 (11th Cir. 2001) (quotation omitted); see also

Senfeld v. Bank of Nova Scotia Tr. Co. (Cayman), 450 So. 2d 1157, 1160–61 (Fla.

3d Dist. Ct. App. 1984). The “essence of conversion is not the possession of

property . . . but possession in conjunction with a present intent on the part of the

wrongdoer to deprive the person entitled to possession of the property[.]” Senfeld,

450 So. 2d at 1161.

      The district court found that Archer’s conversion claim failed because there

were no facts in the record to support the essential elements of Archer’s conversion

claim. As to Wood, the district court found there was no record evidence that

Wood took Archer’s television. As to Caraway, the district court found that the

undisputed evidence shows Caraway had no intent to keep Archer’s television

“permanently or for an indefinite period of time.” We agree.

      The record evidence shows that Sergeant Gaskin initially took the television

out of Archer’s shopping cart, and later, after Archer left, Caraway stored the


                                          15
         USCA11 Case: 20-10547       Date Filed: 02/09/2021    Page: 16 of 20



television in the asset protection office. Neither Caraway nor any other Wal-Mart

employee had the intent to deprive Archer of the television “permanently or for an

indefinite time.” Fogade, 263 F.3d at 1291. Rather, the record shows that

Caraway told Archer he could take the television if he showed him his receipt.

And after Wal-Mart later confirmed that Archer purchased the television, Archer

was told by a police officer that he could return to the store to pick up his

television or receive a refund. In short, the record shows that Caraway intended

only to prevent Archer’s removal of the television from the store long enough to

confirm that Archer owned it and that Caraway did not intend to deprive Archer of

his property permanently. Because these facts are undisputed, the district court

properly granted summary judgment to the Wal-Mart employees on Archer’s

conversion claim.

      C. Negligent Training

      Finally, Archer contends that Wal-Mart and Camp negligently trained their

employees to follow Wal-Mart’s receipt-checking policy and negligently trained

their employees to deal with suspected shoplifters. Under Florida law, an

employer may be liable for “reasonably foreseeable damages resulting from the

negligent training of its employees.” Lewis v. City of St. Petersburg, 260 F.3d

1260, 1265 (11th Cir. 2001). As in other negligence causes of action, the elements

of duty, breach, causation, and damages must be shown in negligent training


                                          16
         USCA11 Case: 20-10547       Date Filed: 02/09/2021   Page: 17 of 20



claims. Watson v. City of Hialeah, 552 So. 2d 1146, 1149 (Fla. 3d Dist. Ct. App.

1989). A plaintiff asserting a negligent training claim must allege that he was

harmed by an “employer’s failure to adequately train an employee[] and that the

nature of the employment put the plaintiff in a ‘zone of risk’ such that the

employer had a duty running to the plaintiff.” Alder v. WestJet Airlines, Ltd., 31 F.

Supp. 3d 1381, 1388 (S.D. Fla. 2014).

      The district court rejected Archer’s negligent training claim. It found that:

(1) Archer failed to identify facts showing Wal-Mart owed him a duty to train its

employees to implement the receipt-checking policy; (2) the evidence shows the

policy was either amended or not in place during the incident; (3) Archer failed to

identify facts showing that Wal-Mart employees violated the policy; and (4)

Archer failed to show that Wal-Mart violated any duty to train its employees to

identify suspected shoplifters because Harris, the only employee that arguably

detained Archer, had probable cause to do so.

      As best we can tell, Archer seems to argue on appeal that the district court

erred for two reasons. First, Archer contends that Wal-Mart employees were

negligently trained because they did not follow the receipt-checking policy.

Second, apart from the policy, Archer contends that Wal-Mart and Camp

negligently trained their employees to respect the rights of customers suspected of

shoplifting.


                                          17
           USCA11 Case: 20-10547          Date Filed: 02/09/2021      Page: 18 of 20



       Archer’s first argument fails because Archer failed to identify facts showing

that the Wal-Mart receipt-checking employee —the only employee involved in the

incident that the policy applied to—violated the policy (either the normal one or

the modified one in place for the holiday) during the Archer incident. On the day

of the incident, Harris was serving as the receipt-checker. Both the normal and the

holiday policies 5 dictate that the receipt-checking employee should ask all

customers purchasing televisions to see their receipts as they leave the store. If

such a customer “refuses to produce a receipt,” the receipt-checking employee

should “[p]olitely offer to hold the merchandise until the customer can find their

receipt.” If the customer refuses this request, the policy says the employee should

“allow them to leave” and notify management or the asset protection team—who

would typically contact the police to investigate theft. Beyond this basic guidance,

the policy is not very specific. For instance, it does not say whether the receipt-

checking employee should allow a customer who refuses to produce his receipt to



       5
          To the extent Archer is separately arguing that Wal-Mart negligently trained its
employees by altering its receipt-checking policy on Thanksgiving Day or by violating the
altered version of the policy, that argument also fails. First, no caselaw suggests that a store
cannot have special policies and procedures in place during a special event—like a crowded sale.
Second, the modified receipt-checking policy was identical to the original policy in all material
respects as it related to Archer. Because he was attempting to leave the store with an unbagged
television in his cart, he would have been subject to receipt checking under the original policy
(requiring receipts from customers with large, unbagged, high-value items) or the modified
policy (requiring receipts from all customers). Accordingly, the fact that the receipt-checking
policy was modified on the day in question does not aid Archer’s argument that Wal-Mart and
Camp negligently trained their employees.

                                               18
           USCA11 Case: 20-10547          Date Filed: 02/09/2021       Page: 19 of 20



leave the store with or without his merchandise. It also does not specify how long

the receipt-checking employee should attempt to obtain proof of purchase before

allowing the customer to leave.

       The record shows that Harris communicated with Archer (who was leaving

the store with a television) for about 35 seconds in an effort to obtain proof of

purchase. During that communication, Harris asked Archer for his receipt (as the

policy required), and Harris placed his hands on Archer’s cart for a brief moment.

After that, the police officers working security at Wal-Mart were called over to

handle the situation. The facts surrounding the 35 second interaction do not

demonstrate that Harris violated the receipt-checking policy. Accordingly,

Archer’s first theory of negligent training fails.

       Archer’s second argument, that Wal-Mart and Camp negligently trained

their employees to deal with customers suspected of shoplifting also fails. As

explained above, Archer failed to demonstrate that Wal-Mart employees violated

his legal rights during the incident. So Wal-Mart and Camp did not negligently

train their employees to deal with customers who refuse to produce proof of

purchase. Accordingly, we affirm the district court’s grant of summary judgment

to Wal-Mart and its employee Camp on Archer’s negligent training claim. 6


       6
          On appeal, Archer also cites, without discussion, a Florida case concerning respondeat
superior. See Mercury Motors Express, Inc. v. Smith, 393 So. 2d 545 (Fla. 1981). To the extent
Archer is arguing that Wal-Mart is vicariously liable for the negligence of Camp, that claim fails
                                                19
          USCA11 Case: 20-10547           Date Filed: 02/09/2021      Page: 20 of 20



                                       IV.     Conclusion

       For the reasons explained above, we affirm the district court’s grant of

summary judgment to Wal-Mart and its employees.

       AFFIRMED.




because, as explained above, Archer did not point to record facts that Camp was liable for
negligently training Wal-Mart’s employees.

                                               20